Citation Nr: 0421441
Decision Date: 08/26/04	Archive Date: 10/04/04

Citation Nr: 0421441	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent for right knee osteoarthritis.

2.  Entitlement to an increased initial rating in excess of 
20 percent for right knee instability.

3.  Entitlement to an increased rating in excess of 10 
percent, from Febrauary 20, 2001 to May 28, 2003, for 
residuals of sprain, talofibular ligament, right ankle joint.

4.  Entitlement to an increased rating in excess of 20 
percent, from May 29, 2003, for residuals of sprain, 
talofibular ligament, right ankle joint.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 RO decision that granted an 
increased rating of 10 percent for residuals of sprain, 
talofibular ligament, right ankle joint, effective February 
20, 2001; and granted service connection at a 10 percent 
initial rating for right knee osteoarthritis, effective 
August 22, 2001.  The veteran appealed seeking higher 
disability ratings for both of these conditions.

In October 2002, the RO granted a separate 10 percent 
disability rating for right knee instability, effective 
August 22, 2001.  

In September 2003, the RO granted an increased rating for the 
veteran's right knee instability, from 10 percent to 20 
percent, effective August 21, 2001.  It also granted an 
increased rating, from 10 percent to 20 percent, for the 
veteran's service-connected residuals of sprain, talofibular 
ligament, right ankle joint, effective May 29, 2003.  The 
veteran has since maintained his disagreement with the newly 
assigned disability ratings.


FINDINGS OF FACT

1.  The veteran's right knee osteoarthritis exhibits range of 
motion from 0 degrees of extension to 100 degrees of flexion.  

2.  The veteran's right knee disorder is productive of severe 
instability.

3.  From February 20, 2001 to May 28, 2003, the veteran's 
right ankle disability was productive of no more than 
moderate impairment.  

4.  Since May 2003, the veteran's right ankle disability has 
been productive of no more than marked impairment, and 
ankylosis is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right knee osteoarthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 - 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2003).

2.  The criteria for an initial rating of 30 percent for 
right knee instability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1 - 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5257 (2003).

3.  The criteria for a rating in excess of 10 percent, from 
February 20, 2001 to May 28, 2003, for residuals of sprain, 
talofibular ligament, right ankle joint, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2003).

4.  The criteria for a rating in excess of 20 percent for 
residuals of sprain, talofibular ligament, right ankle joint, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from July 
1950 to April 1956.  
In December 1955, he twisted his right foot while playing 
basketball.  X-ray examination of the right ankle revealed no 
fracture.  He was diagnosed with severe sprained ligaments 
bilaterally, and his right ankle was placed in a cast for 
eight days.  A follow-up treatment report, dated in April 
1956, noted continuing light pain in the mornings in the 
right ankle.  His separation physical, performed in April 
1956, noted normal function in the right ankle.

In June 1966, the RO issued a rating decision granting 
service connection at a noncompensable level for residuals of 
sprain, talofibular ligament, right ankle joint.

In August 2001, the veteran filed his current claim seeking 
service connection for a right knee disorder, secondary to 
his service-connected right ankle disorder.  He also claimed 
an increased disability rating for his service-connected 
right ankle disorder.

In September 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claim for 
an increased rating for his right ankle disorder, and his 
claim for service connection for a right knee disorder.  It 
requested that he identify all medical treatment providers he 
had seen for these conditions, and indicated that the VA 
would attempt to obtain identified records on his behalf.  

In support of his claim, medical treatment reports, dated 
from February 2001 to February 2003, were obtained from the 
VA medical center in Mountain Home, Tennessee.  A February 
2001 treatment report noted the veteran's complaints of 
increasing pain and decreased mobility in his right ankle and 
right knee.  A May 2001 treatment report noted complaints of 
worsening right ankle and right knee pain.  Physical 
examination of the right ankle revealed no deformity, 
discoloration, edema, effusion, atrophy, instability or 
crepitus.  Range of motion of the right ankle was reported to 
be full.  Physical examination of the right knee revealed no 
deformities, discoloration, edema, effusion, tenderness, 
atrophy, instability or crepitus.  Drawer sign and McMurray's 
test were negative.  Lachman's test was positive.  Range of 
motion of the right knee was reported as full.  X-ray 
examination of the right knee, performed in May 2001, 
revealed osteoarthritis and chondrocalcinosis.  X-ray 
examination of the right ankle revealed evidence of old 
trauma, osteoarthritis and calcaneal spurs.  

A treatment report, dated in July 2001, noted the veteran's 
complaints of right knee pain.  In the past four months, he 
reported that his right knee has given way four to five 
times.  Physical examination revealed a full range of motion 
in the right knee and ankle.  There was pain to palpation at 
the medial and lateral aspects of the right knee joint.  
There was no swelling, strong pedal pulse, intact sensation, 
and strength was 5/5 in all ranges of motion.

An August 2001 treatment report noted that the veteran was 
issued a brace for his right knee.  In September 2001, he 
reported a decrease in symptoms since his prior examination.  
Physical examination of the right knee revealed no swelling, 
an increased range of motion since the last examination, and 
decreased tenderness to palpation.  

In October 2001, a VA examination for joints was conducted.  
The report noted the veteran's history of an inservice right 
ankle injury.  It also noted that the veteran had been issued 
hinged braces for the right knee in the last several months, 
and that he does not use any other support devices, including 
any crutches, canes, walker or corrective shoes.  He reported 
complaints of right knee and ankle pain, which is aggravated 
by prolonged walking or standing.  Physical examination 
revealed that the veteran was walking using hinged braces to 
the right knee without any apparent limping or discomfort.  
Examination of both knees showed no evidence of edema, 
swelling or deformity, and no significant muscle waste or 
atrophy.  Both ankles also showed no evidence of deformity, 
swelling, edema or injury.  He reported subjective tenderness 
to both the right knee and ankle.  The report noted a 
complete full range of motion of the right ankle with 
dorsiflexion for 0 to 20 degrees and plantar flexion from 0 
to 45 degrees.  The right knee exhibited a range of motion 
from 0 degrees extension to 100 degrees of flexion.  The 
veteran was unable to stand on one foot due to his right knee 
instability.  Lachman and McMurray's tests were both 
negative, and there was no evidence of effusion or crepitus 
on palpation.  X-ray examination of the right knee revealed 
significant osteoarthritis with some chondrocalcinosis and 
calcium deposits in the knee joints.  X-ray examination of 
the right ankle revealed marked post-traumatic changes around 
the ankle with some prominence of the Achilles tendon and the 
calcaneal spur.  It also showed moderate prominent bony 
ossicles around the lateral and medial malleoli.  The report 
concluded with a diagnosis of right ankle and knee pain, most 
likely secondary to old trauma to the right ankle.

A June 2002 treatment report noted the veteran's complaints 
of moderate pain in his right knee and ankle.  Physical 
examination revealed a normal gait and station.  The report 
also indicated that there was no joint inflammation.  It 
concluded, in part, with a diagnosis of post-traumatic 
arthritis of the right knee and ankle.

In May 2003, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claim for 
an increased rating for his right knee instability.  It 
requested that he identify all medical treatment providers he 
had seen for this condition, and indicated that the VA would 
attempt to obtain identified records on his behalf.  

On May 29, 2003, a VA examination for joints was conducted.  
The report noted the veteran's complaints of pain, weakness, 
swelling, instability, easy fatigability and locking in the 
right knee.  It also noted his complaints of weakness, 
stiffness, swelling, giving way, locking, and easy 
fatigability in his right ankle.  He also reported gait 
unsteadiness and occasional falls requiring the use of a cane 
and a knee brace.  He reported that his right knee and ankle 
pain is precipitated or intensified by prolonged standing, 
walking and weather changes.  Physical examination revealed 
swelling and tenderness over both the right ankle and right 
knee.  Range of motion of the right knee was from 0 degrees 
extension to 120 degrees of flexion (with a normal range of 
motion being listed as being from 0 of extension to 140 
degrees of flexion).  Lachman's test was 1+ and McMurray's 
testing was positive involving both the medial and lateral 
joint line.  Valgus and varus instability was noted at 0 
degrees and 1+ at 30 degrees of flexion.  Physical 
examination of the right ankle revealed tenderness to 
palpation over the malleoli with some swelling.  Active range 
of motion in the right ankle was 0 degrees dorsiflexion (with 
0 to 20 degrees being listed as normal), and plantar flexion 
from 0 to 25 degrees (with 0 to 45 degrees being listed as 
normal).  There was two plus laxity on inversion and eversion 
of the ankle.  There was negative anterior drawer sign.  
Neurological examination appeared intact.  X-ray examination 
of the right knee revealed significant osteoarthritis with 
narrowed medial knee joint space, chondrocalcinosis, and mild 
chondromalacia of the patella with narrowed ruptured patellar 
space.  X-ray examination of the right ankle revealed plantar 
and retrocalcaneal spur.  No fractures, subluxation or 
narrowed joint space was discernable.  There was tiny 
accessory ossicles of the tip of the medial malleolus.  There 
was medial soft tissue calcification over the anterior aspect 
of distal tibia, and there appeared to be marginal 
osteophytes arising at the dorsum of the navicular bone.  The 
report noted plantar retrocalcaneal spur, soft tissue 
calcification, and no fractures.  It concluded with an 
impression of right knee and right ankle degenerative 
disease.  The VA examiner then noted that it was likely that 
the veteran's right ankle and right knee conditions have 
resulted in a significant increase in degenerative changes 
present both in the knee and ankle of the affected side.  

In September 2003, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claim for 
an increased rating for his right knee osteoarthritis.  It 
requested that he identify all medical treatment providers he 
had seen for this condition, and indicated that the VA would 
attempt to obtain identified records on his behalf.  

II.  Analysis

The veteran contends that his right ankle and right knee 
disorders warrant higher disability ratings.  Through 
correspondence, the rating decision, the statement of the 
case, and supplemental statements of the case, he has been 
notified with regard to the evidence necessary to 
substantiate his claims, and of his and the VA's respective 
duties to obtain evidence.  Pertinent identified medical 
records have been obtained, and VA examinations has been 
provided.  Thus, the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The United States Court of Appeals for Veterans Claims has 
held that when a diagnostic code provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered, and examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups." DeLuca v. Brown, 8 Vet. App. 202 (1995). See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.

A.  Right Knee Disorder

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is at least some limitation of 
motion, but which would not be rated compensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for each major joint or group of minor joints 
affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent rating.  Flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  Extension limited to 20 degrees 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 9-98 and 23-97.  

In rating the veteran's claim herein, the RO has assigned 
separate disability ratings for the veteran's right knee 
disorder.  His service-connected osteoarthritis of the right 
knee has been assigned a 10 percent disability rating, and 
his service-connected right knee instability has been 
assigned a 20 percent disability rating.

As applicable to his right knee disorder, this is an initial 
rating case, upon the granting of service connection.  
Accordingly, consideration has been given to "staged ratings" 
(i.e., different percentage ratings for different periods of 
time, based on the facts found) since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).

i. Right Knee Osteoarthritis

The veteran's right knee osteoarthritis is currently rated 10 
percent disabling pursuant to Diagnostic Code 5260.  

The latest VA examination in May 2003 noted a range of motion 
in the right knee from 0 degrees extension to 120 degrees of 
flexion.  As noted in the report, a normal range of motion 
for a knee is from 0 degrees of extension to 140 degrees of 
flexion.  On his prior VA examination for joints, performed 
in October 2001, range of motion in the right knee was noted 
to be from 0 degrees of extension to 100 degrees of flexion.  
Medical treatment reports, dated in July 2001 and May 2001, 
show the range of motion in the right knee to be full and 
complete.  The ranges of motion exhibited by the veteran's 
right knee do not meet the requirements for a compensable 
rating under limitation of motion Codes 5260 and 5261.  Even 
considering the effects of pain on motion, there is no 
credible evidence that pain reduces motion to the extent 
required for a higher rating under the limitation of motion 
codes.  38 C.F.R. §§ 4.40, 4.45; 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the evidence shows that the right knee osteoarthritis 
is not more than 10 percent disabling under any diagnostic 
code.  There have been no distinct periods of time, since the 
effective date of service connection, during which the 
veteran's right knee osteoarthritis has been other than 10 
percent, and thus "staged ratings" are not in order.  See 
Fenderson, supra.  As the preponderance of the evidence is 
against the claim for an increased rating for right knee 
osteoarthritis, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ii. Right Knee Instability

The RO has assigned the veteran's right knee instability a 20 
percent initial disability rating under Diagnostic Code 5257.  
A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Upon review of the record, the Board finds that the veteran's 
service-connected right knee instability meets the criteria 
for an increased 30 percent evaluation.  A treatment report, 
dated in July 2001, noted the veteran's complaints of his 
right knee giving way four to five times in the past four 
months.  The report of the October 2001 VA examination for 
joints noted that the veteran was unable to stand solely on 
his right leg due to instability in the right knee.  His most 
recent VA examination for joints in May 2003 noted complaints 
of unsteadiness and occasional falls.  Lachman's and 
McMurray's testing was positive with both the medial and 
lateral joint line.  Valgus and varus instability was also 
noted.  The records also indicate that the veteran has been 
issued hinged braces for his right knee.  Under these 
circumstances, the Board considers the evidence to reflect 
the presence of severe instability as to warrant an increased 
30 percent rating for instability.  Further, this level of 
impairment is considered shown throughout the appeal period, 
and therefore, an increased 30 percent initial evaluation for 
right knee instability is granted. 


B.  Right Ankle Disorder

As to the veteran's right ankle disability, relevant 
regulations indicate that arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved. 38 C.F.R. 4.71a, Diagnostic Code 5003 
(2003).

For moderate malunion or nonunion of a tarsal or metatarsal 
joint, a 10 percent rating is warranted; a 20 percent rating 
requires moderately-severe malunion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2003).

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II.

For moderate limitation of motion of the ankle, a 10 percent 
rating is warranted; marked limitation of motion warrants a 
20 percent rating. 38 C.F.R. § 4.71a Diagnostic Code 5271 
(2003).

Ankylosis of the ankle warrants a 30 percent disability 
rating in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees. In plantar flexion 
less than 30 degrees, 20 percent is warranted. 38 C.F.R. § 
4.71a, Code 5270 (2002).

The RO has assigned staged ratings for the veteran's service-
connected residuals of a sprain, talofibular ligament, right 
ankle joint.  From February 20, 2001 to May 28, 2003, the RO 
has assigned this condition a 10 percent disability rating.  
From May 29, 2003, the RO has assigned a 20 percent 
disability rating.

i.  February 20, 2001 to May 28, 2003 

From February 20, 2001 to May 28, 2003, the RO assigned a 10 
percent disability rating for the veteran's service-connected 
residuals of sprain, talofibular ligament, right ankle joint, 
pursuant to Diagnostic Code 5271, limitation of motion of the 
right ankle.  A 10 percent evaluation is warranted for a 
moderate limitation of motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2003).  

Based upon its review of the evidence from February 20, 2001 
to May 28, 2003, the Board finds that the veteran's service-
connected residuals of sprain, talofibular ligament, right 
ankle joint, is appropriately evaluated at the 10 percent 
disability level.  

During his VA examination for joints in October 2001, the 
veteran complained of pain, weakness, stiffness, 
inflammation, occasional locking, fatigue, and lack of 
endurance which occurred weekly and on overuse.  However, the 
examination report noted that he had a full range of motion 
of the right ankle with dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 45 degrees.  Medical treatment 
reports, dated in May 2001 and in July 2001, also noted a 
full range of motion in the veteran's right ankle.  The May 
2001 treatment report noted that physical examination of the 
right ankle revealed no deformity, edema, effusion, atrophy, 
instability or crepitus.
.
With regard to the functional impairment caused by the pain 
as set forth in the Deluca case, the VA examiner in October 
2001 noted that the veteran's right ankle showed no evidence 
of deformity, swelling, edema or injury.  There was slight 
subjective tenderness at the right ankle, and a full range of 
motion.  These findings are consistent with the current 10 
percent rating.  Also, the Board notes that there is no 
indication that the veteran has ankylosis of the ankle, or 
nonunion or malunion of the tarsal or metatarsal joint, such 
that a rating would be applicable under Diagnostic Code 5270 
or 5283 . Therefore, the Board finds that from February 20, 
2001 to May 28, 2003, the criteria for a rating in excess of 
10 percent is not warranted.  As the preponderance of the 
evidence is against the claim for an increased rating, from 
February 20, 2001 to May 28, 2003, for residuals of sprain, 
talofibular ligament, right ankle joint, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ii.  Since May 29, 2003

Effective May 29, 2003, the RO assigned a 20 percent 
disability rating for the veteran's service-connected 
residuals of sprain, talofibular ligament, right ankle joint.

The RO evaluated the veteran's right ankle disorder under 38 
C.F.R. § 4.71a, Diagnostic Code 5271, limitation of motion of 
the right ankle.  A 20 percent evaluation is warranted for 
marked limitation of motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2003).  This is the maximum evaluation under this 
diagnostic code.

However, the Board will also consider other diagnostic codes 
in evaluating the veteran's claim.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, for ankylosis of the ankle. A 20 
percent rating requires that the joint be ankylosed in 
plantar flexion less than 30 degrees. A 30 percent rating is 
warranted where there is ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Malunion of the tibia and fibula is rated 20 percent when 
there is moderate knee or ankle disability, and it is rated 
30 percent when there is marked knee or ankle disability. 38 
C.F.R. § 4.71a, DC 5262.

Upon review of the record, the Board finds that the veteran's 
service-connected residuals of sprain, talofibular ligament, 
right ankle joint, is appropriately evaluated at the 20 
percent disability level, from May 29, 2003.  The VA 
examination for joints, performed on May 29, 2003, shows that 
the veteran experiences pain and swelling in his right ankle, 
has some limitation of motion, and tenderness to palpation 
over the malleoli.  The examination report noted that he had 
dorsiflexion and plantar flexion from 0 to 25 degrees.  He 
also had one to two plus laxity on inversion and eversion, 
and a negative anterior drawer sign.  

There is no evidence that the veteran's right ankle is 
ankylosed or that he has malunion of the tibia and fibula 
with ankle disability to the required degree, as required for 
a rating higher than 20 percent under the Diagnostic Codes 
set forth above.  Traumatic arthritis established by X-ray 
findings is to be evaluated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Here, the 
veteran's right ankle disability is evaluated on limitation 
of motion; thus, a separate evaluation for his arthritis is 
not applicable. 38 C.F.R. § 4.14 (2003).  The Board notes 
that the veteran experiences pain on use which limits his 
functional ability, but the current 20 percent rating 
addresses the pain due to limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  This is the maximum rating 
for limitation of motion.

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321. The Board concludes that there is no 
evidence warranting further action on this question. There is 
no evidence demonstrating that the service-connected right 
ankle disorder markedly interferes with employment, or that 
the veteran has been hospitalized because if it or has 
required frequent treatment of it.  

The preponderance of the evidence is against the claim for an 
increase in a 20 percent rating for residuals of sprain, 
talofibular ligament, right ankle joint.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

An increased initial rating in excess of 10 percent for right 
knee osteoarthritis is denied.

An increased initial rating in excess of 30 percent for right 
knee instability is granted, subject to the law and 
regulations governing the payment of monetary benefits. 

An increased rating in excess of 10 percent, from February 
20, 2001 to May 28, 2003, for residuals of sprain, 
talofibular ligament, right ankle joint, have not been met.  

An increased rating in excess of 20 percent, from May 29, 
2003, for residuals of sprain, talofibular ligament, right 
ankle joint, have not been met.  






	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



